Ross, J.
It has been so often held here that a finding that all the averments of the complaint are true is a sufficient finding of facts that an appeal grounded on its *187alleged insufficiency must be held to have been taken for delay. The answer contained nothing but denials and an admission of matters alleged in' the complaint, so that the finding that all of the allegations of the complaint are true necessarily covers all of the issues made by the pleadings.
Judgment affirmed, with fifty dollars• damages.
McKinstry, J., and Myrick, J., concurred.